Exhibit 10.2

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (“Termination Agreement”) dated solely for
reference purposes as of January 28, 2019, between Emery Station Joint Venture,
LLC, a California limited liability company (“Landlord”), and Gritstone
Oncology, Inc., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord and Tenant are parties to that certain Lease entered into as of
November 23, 2015, as amended by that certain Storage Space Rental Agreement
dated as of July 26, 2017, and that certain First Amendment to Lease, effective
as of September 24, 2018 (collectively, the “Lease”), relating to approximately
13,132 rentable square feet, known as Suite No. 210, and approximately 322
square feet, known as storage space P2N (collectively, the “Premises”) located
within the building commonly known as Emery Station I and located at 5858 Horton
Street, Emeryville, California (the “Building”), all as more particularly
described in the Lease.

B. The Lease Term is scheduled to expire on March 31, 2023 (the “Stated
Expiration Date”), and Tenant desires to terminate the Lease prior to the Stated
Expiration Date. Landlord has agreed to such termination on the terms and
conditions contained in this Termination Agreement.

NOW, THEREFORE, in consideration of the above preambles which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1. Effective as of the date that Tenant vacates the Premises in compliance with
the requirements of Section 12.1 of the Lease (as modified pursuant to
Section 4(b) below) (the “Early Expiration Date”), which date shall be no later
than sixty (60) days after the Rent Commencement Date under the ESW Lease (as
defined in Section 9 below) (the “Outside Early Expiration Date”), and subject
to the agreements, representations, warranties and indemnities contained in this
Termination Agreement, below, the Lease is terminated and the term of the Lease
shall expire with the same force and effect as if the Lease Term were, by the
provisions thereof, fixed to expire on the Early Expiration Date.

2. Effective as of the Early Expiration Date, Tenant remises, releases,
quitclaims and surrenders to Landlord, its successors and assigns, the Lease and
all of the estate and rights of Tenant in and to the Lease and the Premises, and
Tenant forever releases and discharges Landlord from any obligations to be
observed or performed by Landlord under the Lease after the Early Expiration
Date.

3. Subject to the agreements, representations, warranties and indemnities
contained in this Termination Agreement, Landlord agrees to accept the surrender
of the Lease and the Premises from and after the Early Expiration Date and,
effective as of the Early Expiration Date, forever releases and discharges
Tenant from any obligations to be observed and performed by Tenant under the
Lease after the Early Expiration Date, provided that Tenant has satisfied,
performed and fulfilled all of the agreements set forth in this Termination
Agreement, and each of the representations and warranties set forth in Section 5
below are true and correct.

 

1



--------------------------------------------------------------------------------

4. On or prior to the Early Expiration Date, Tenant shall:

(a) Fulfill all covenants and obligations under the Lease applicable to the
period prior to and including the Early Expiration Date.

(b) Completely vacate and surrender the Premises to Landlord in accordance with
the terms of Section 12.1 of the Lease, except that notwithstanding the terms of
such Section 12.1, Tenant shall not be required to remove any Cables. Without
limitation, Tenant shall leave the Premises in as clean, good and tenantable
condition as existed on the Commencement Date, ordinary wear and tear and damage
caused by Landlord excepted, with a post-occupancy study of Hazardous Materials
in accordance with the terms and conditions of Section 7.1(d)(10) of the Lease,
and free of all movable furniture and equipment, and shall deliver the keys to
the Premises to Landlord or Landlord’s designee. To the extent any Hazardous
Materials introduced by Tenant remain in the Premises after the Early Expiration
Date, Landlord and Tenant shall remain liable as set forth in the Lease. Tenant
shall be deemed to be occupying the Premises on a holdover basis if: (i) any
required remediation or removal in compliance with the Lease (as identified in
the post-occupancy study identified in Section 7.1 (d)( 10) of the Lease) has
not been completed as of the Early Expiration Date; and (ii) the failure to
complete such remediation and removal work delays occupancy of the Premises by
an incoming tenant.

5. Tenant represents and warrants that (a) Tenant is the rightful owner of all
of the Tenant’s interest in the Lease; (b) Tenant has not made any disposition,
assignment, sublease, or conveyance of the Lease or Tenant’s interest therein;
(c) Tenant has no actual knowledge of any fact or circumstance which would give
rise to any claim, demand, obligation, liability, action or cause of action
arising out of or in connection with Tenant’s occupancy of the Premises; (d) no
other person or entity has an interest in the Lease, collateral or otherwise;
and (e) Tenant is not a party to any outstanding contracts for the supply of
labor or material and Tenant has not done or is not doing any work in, to or
about the Premises which has not been fully paid for and for which Tenant has
not obtained appropriate waivers of mechanic’s liens. The foregoing
representation and warranty shall be deemed to be remade by Tenant in full as of
the Early Expiration Date.

6. Notwithstanding anything in this Termination Agreement to the contrary,
Tenant shall remain liable for all adjustments with respect to Tenant’s Share of
Operating Expenses and Taxes for that portion of the calendar year up to and
including the Early Expiration Date. Such adjustments shall be paid at the time,
in the manner and otherwise in accordance with the terms of the Lease, unless
otherwise specified herein; provided, however, Landlord shall make reasonable
efforts to provide an estimate of such adjustments as of the Early Expiration
Date.

7. Tenant agrees that the terms of the Lease, as modified by this Termination
Agreement, are confidential and constitute proprietary information of Landlord,
and that disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate with other tenants. Tenant hereby agrees that Tenant and
its partners, officers, directors, employees,

 

2



--------------------------------------------------------------------------------

agents, real estate brokers and sales persons and attorneys shall not disclose
the terms of the Lease, as modified by this Termination Agreement, to any other
person without Landlord’s prior written consent, except (a) to any accountants
of Tenant in connection with the preparation of Tenant’s financial statements or
tax returns, (b) to an assignee of the Lease or subtenant of the Premises,
(c) to an entity or person to whom disclosure is required by applicable law or
in connection with any action brought to enforce the Lease, or (d) public
disclosures to the extent required to be made in connection with Tenant’s
obligations as a public company.

8. If Tenant holds over in the Premises beyond the Outside Early Expiration
Date, Tenant shall be liable for 150% of the Monthly Base Rent payable under the
Lease prior to the Outside Early Expiration Date, and 100% of any increases for
Rent Adjustments, as reasonably estimated by Landlord (the “Holdover Rent”). The
Holdover Rent shall be prorated on a per diem basis and on a per square foot
basis, from the period commencing with the Outside Expiration Date and ending on
the actual Early Expiration Date. Such holdover amount shall not be in
limitation of Tenant’s liability for consequential or other damages arising from
Tenant’s holding over nor shall it be deemed permission for Tenant to holdover
in the Premises beyond the Outside Early Expiration Date.

9. Landlord and Tenant acknowledge and agree that this Termination Agreement
shall be entered into concurrently with the execution of a lease agreement by
and between Emery Station West, LLC, a California limited liability company, and
Tenant for space comprising a portion of the third (3rd) floor of the building
located at 5959 Horton Street, Emeryville, California (the “ESW Lease”).

10. This Termination Agreement shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and related
entities.

11. This Termination Agreement shall be governed by the laws of the State of
California. Each party hereto (which includes any assignee, successor, heir or
personal representative of a party) shall not seek a jury trial, hereby waives
trial by jury, and hereby further waives any objection to venue in the County in
which the Project is located, and agrees and consents to personal jurisdiction
of the courts of the State of California, in any action or proceeding or
counterclaim brought by any party hereto against the other. The provisions of
this Section shall survive the expiration or earlier termination of this
Termination Agreement.

12. This Termination Agreement sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements except as stated
herein.

13. Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

14. In the case of any inconsistency between the provisions of the Lease and
this Termination Agreement, the provisions of this Termination Agreement shall
govern and control.

 

3



--------------------------------------------------------------------------------

15. Capitalized terms used in this Termination Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Termination Agreement.

16. Tenant and Landlord each represents to the other that its signatory of this
Termination Agreement has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting.

17. This Termination Agreement may be executed in multiple counterparts each of
which is deemed an original but together constitute one and the same instrument.
This Termination Agreement may be executed in so-called “pdf” format and each
party has the right to rely upon a pdf counterpart of this Termination Agreement
signed by the other party to the same extent as if such party had received an
original counterpart.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and year first above written.

 

LANDLORD:       TENANT: Emery Station Joint Venture, LLC,     Gritstone
Oncology, Inc., a California limited liability company     a Delaware
corporation   By:   Emery Station West Associates, LLC           a California
limited liability company,     By:  

/s/ A. R. Allen

    its Managing Member     Print Name:   A. R. Allen         Its:   President &
CEO     By:   Wareham-NZL, LLC             a California limited liability
company,             its Manager     By:  

/s/ Jean-Marc Bellemin

          Print Name:   Jean-Marc Bellemin       By:  

/s/ Richard K. Robbins

    Its:   EVP & CFO         Richard K. Robbins               Manager      

 

4